Per Curiam.
The judgment of the Supreme Court is affirmed, for the reasons stated in the per curiam filed in that court, which was as follows:
“We find no error in the rulings of the trial court upon the admission of testimony, nor in the charge to the jury. The action of the trial court upon the application of the defendant to direct his acquittal, made at the close of the state’s case, is not re viewable on writ of error when the case comes up on strict bill of exceptions. Such a motion, when made at the close of the state’s case, is addressed to the discretion of the trial court. State v. Jaggers, 42 Vroom 283.
“The conviction will be affirmed.”
Other grounds for reversal, not referred to in the foregoing memorandum of the Supreme Court, argued before us, were not taken in the trial court, hence, upon familiar principles, cannot be made the basis of a reversal upon a strict writ of error. 1 N. J. Dig. 327 et seq.
For affirmance—The Chancellor, Garrison, Swayze, Tbenchard, Parker, Kalisoh, Bogert, Vrbdbnburgh, Vroom, Coñgdon, White, Treacy, JJ. 12.
For reversal—None.